It appears that one Stanley Zielinski who was in the employ of the city of Cleveland on April 10, 1920 was killed in the course of employment on this date.' The city notified the Industrial Commission of the death on April 23, 1920 and on May 14, 1920 the Commission ordered the medical, hospital, and funeral expenses to be paid and recommended that the claim be continued upon the question of dependency.
Amiela Zielinski, the widow, on August 23, 1922, filed an application for compensation with the Commission. The dependants of the deceased at the time of the death and at the time of the filing of the application resided in Poland. The commission denied the application for compensation.
Although the brief does not disclose any actions filed in the Common Pleas or Court of Appeals yet the inference is that through court action the judgment for compensation was obtained.
The Commission in the Supreme Court contends :
1. That 1465-72 A. G. C. is a bar to such recovery because the application for compensation was not filed within the time provided by statute.
2. That if, under 1465-108 GC. the counsel to the foreign country is negligent in obtaining the information necessary such fact will not relieve the application from the bar provided by statute even though a hardship is thereby worked upon the dependents on the theory that the Commission should not be accountable for delay and negligence on the part of'counsel to perform his duties.